internal_revenue_service number release date uil index no date attention cc ita br05 plr-123781-01 legend x taxpayer ein no m state y dear taxpayer this is in response to your authorized representative’s letter and submissions of date in which she requested on your behalf rulings under sec_117 of the internal_revenue_code_of_1986 regarding the proper federal_income_tax treatment of certain tuition reduction benefits provided by you x sometimes referred to herein as the taxpayer or the university under the university’s tuition fee waiver plan the plan we are pleased to address your concerns the information submitted indicates that x is a political_subdivision of the state of m and operates manages controls and oversees the public higher educational system of state m through numerous campuses and academic centers throughout the state x employees over y employees most of whom are eligible to participate in the plan under the plan x intends to provide tuition fee waivers or reductions to eligible employees and their dependents who are enrolled in university degree-granting programs eligible employees are employees who have completed or more years of full-time university service and are active members of a university- sponsored sec_401 or sec_403 retirement_plan while the a and b plans have different eligibility requirements only students who normally work less than hours per week are not eligible for membership in one of these plans university authorities have the authority to waive the service requirement in the case of a demonstrated urgent recruitment or retention need dependents include the employee’s spouse same sex domestic partner children stepchildren same sex domestic partner’s children and a dependent for whom the employee provides over half of the support in the calendar_year under the plan eligible employees can receive fee waivers for a maximum of person years in any combination of years or enrollment number of dependents to include undergraduate or graduate degree work generally amounts paid to or for the benefit of employees are presumptively plr-123781-01 compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a qualified_tuition_reduction sec_117 provides that gross_income shall not include any qualified_tuition_reduction sec_117 defines a qualified_tuition_reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such an educational_organization of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular body of pupils or students in attendance at the place where its education activities are regularly carried on an entity described in sec_170 or of the code or an institution that is operated as an activity or function of such an entity may qualify as an educational_organization described in sec_170 for purposes of sec_117 for example an unincorporated school operated by a church a museum school a state school system or the school system of a synod or diocese may constitute an educational_organization described in sec_170 of the code the taxpayer in the present case is an educational_organization described in sec_170 except for the case or certain graduate teaching and research assistants the exclusion from income provided by sec_117 is limited to education below the graduate level sec_117 provides an exception for individuals who are graduate students at the employing institution and who are engaged in providing teaching or research activities for that educational_institution education below the graduate level generally refers to any course which is not part of a course of study requiring a bachelor’s or equivalent undergraduate degree for admission into the degree program and which leads to a graduating degree a course which is part of a course of study leading to a graduate level degree is generally not considered education below the graduate level even if the course is not taken to fulfill requirements for a graduate level degree unless such course is taken for credit toward a degree below the graduate level sec_117 of the code provides that the exclusion from income of a qualified_tuition_reduction will apply to highly compensated employees only if such reduction is available on substantially the same terms to each member of a group_of_employees which is defined under a reasonable classification set up by the employer which does not discriminate in favor of highly compensated employees within the meaning of sec_414 plr-123781-01 sec_1_410_b_-4 of the income_tax regulations generally provides the test for determining whether a classification is reasonable and nondiscriminatory sec_1_410_b_-4 of the regulations provides that a classification will be reasonable if based on all of the facts and circumstances the classification is reasonable and established under objective business criteria that identify the category of employees who benefit under the plan reasonable classifications include specified job categories nature of compensation ie salaried or hourly geographic location and other similar bona_fide business criteria the house ways_and_means_committee report on the deficit_reduction_act_of_1984 h_r rep no part 98th cong 2d sess provides additional examples of reasonable classifications the report explains that an employer could establish a classification based on such factors as seniority full-time vs part-time employment or job description provided that the classification is nondiscriminatory although sec_117 prohibits discrimination in favor of highly compensated employees described in sec_414 there is no specific language in sec_117 that mandates the same coverage tests applicable under sec_410 in the instant case reductions under the plan are available to essentially all of x’s employees excepting only certain student-employees the availability of the plan benefit to such employee population does not discriminate in favor of highly compensated employees thus the plan satisfies the prohibition against discrimination in favor of highly compensated employees as described in sec_117 of the code based on the information provided and representations furnished we have determined that the described tuition fee waivers or reductions provided under the taxpayer’s tuition reduction plan plan to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of such employees at any educational_institution described in sec_170 is excludable from the gross incomes of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions we note that x's tuition reduction plan provides benefits that do not constitute qualified tuition reductions as described in sec_117 the statutory scheme of sec_117 however does not contemplate that the providing of nonexcludable benefits by the employing educational_institution shall defeat the excludability of benefits satisfying the requirements of the section the exclusion provided under sec_117 is available to any individual satisfying the requirements of the section regardless of whether similar benefits are provided to persons outside the class of individuals for whom the exclusion is available thus the extension of benefits by a qualified educational_institution to parties other than those described in sec_117 and sec_132 eg to the same sex domestic partners of an employee or the extension of nonexcludable benefits to described individuals eg the provision of graduate level tuition reductions simply requires the inclusion of the value of such amounts in the gross incomes of those employees to or for whose benefit such plr-123781-01 amounts are paid the exclusion available to individuals meeting the requirements of sec_117 is not conditioned upon the employer’s denial of benefits to persons not meeting the requirements for exclusion accordingly the value of the described tuition waivers and reductions granted under x’s tuition fee waiver plan to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of such individuals does not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa x is not required to file forms w-2 or any returns of information under sec_6041 with respect to such payments or remissions this letter_ruling is based on the facts and representations provided by the taxpayer and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2001_1 2000_1_irb_1 pincite however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances because it could help resolve federal tax issues a copy of this letter_ruling should be maintained with x’s permanent records pursuant to a power_of_attorney currently on file with this office copies of this letter are being sent to x’s designated authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely yours associate chief_counsel income_tax accounting by william a jackson chief branch
